Citation Nr: 1539736	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO. 14-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for a sleep disorder, to include as secondary to fibromyalgia.

3. Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

4. Entitlement to service connection for a bilateral hip disability, to include arthritis.

5. Entitlement to service connection for a bilateral knee disability, to include arthritis.

6. Entitlement to service connection for a bilateral shoulder disability, to include osteophytes.

7. Entitlement to service connection for a bilateral elbow disability, to include as secondary to a cervical spine disability.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2013 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

By way of background, the RO in its January 2014 rating decision denied service connection for fibromyalgia, and denied service connection for all of the other issues on appeal in the earlier May 2013 decision. The Veteran separately and properly perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of Board review. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a cervical spine disability, a sleep disorder, and bilateral hip, knee, shoulder and elbow disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has qualifying service in Southwest Asia and her diagnosed fibromyalgia has manifested to a degree of 10 percent or more since her separation from service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In light of the fully favorable decision as to the issue of service connection for fibromyalgia, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The other claims require further development, which is discussed in the remand section below.

II. Service Connection

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). 38 C.F.R. § 3.317. Such disability or illness must become manifest either during active service or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i).

In this case, the Veteran testified that she served as a military police officer in Iraq. Her DD-214 reflects that the Veteran served in Southwest Asia from February 1991 to April 1991and was awarded the Southwest Asia Service Medal. As such, the Board finds that the Veteran has qualifying service in Southwest Asia for the purposes of the presumption in favor of Persian Gulf War veterans. Id.

The Veteran has been diagnosed with fibromyalgia by a private physician in approximately December 2011, which was reiterated in a November 2013 statement. A diagnosis of fibromyalgia was also rendered by a VA rheumatologist in April 2014, and VA treatment records reflect on-going VA treatment for fibromyalgia since that time. The Board notes that June 2012 and May 2013 VA examiners opined that the Veteran did not have fibromyalgia. However, in this case there is no reason to doubt the competence or credibility of the private physician, the VA rheumatologist, or the two VA examiners. As such, at a minimum there is no reason for the Board to prefer one opinion concerning the presence of fibromyalgia over another. Therefore, the evidence is at least in equipoise as to the presence of fibromyalgia. 38 C.F.R. § 3.102. 

Based on this evidence, the Board finds that the Veteran has a current diagnosis of fibromyalgia and that the disability has manifested to a sufficient degree following the Veteran's separation from service. In this regard, the VA treatment records note that the Veteran was prescribed cyclobenzaprine for daily use.  Therefore, service connection for fibromyalgia is warranted based on the presumption in favor of Persian Gulf War veterans. 38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for fibromyalgia is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the Veteran was provided with VA examinations for the claimed cervical spine and bilateral hip, shoulder, knee and elbow disabilities in June 2012. Concerning the knees and shoulders, the examiner indicated that the Veteran did not have current disabilities affecting the knees or shoulders, and therefore did not provide a nexus opinion for the disabilities. 

However, the examiner noted that there were osteophytes present on images of the Veteran's shoulders, and that joint space narrowing was present in the knees bilaterally, but no rationale was provided for why these signs did not support a diagnosis of a knee or shoulder disability. Accordingly, the Board finds that the claim must be remanded for a new VA examination to determine whether there is a current bilateral shoulder or knee disability underlying the Veteran's complaints of pain, and if so, whether that disability is related to her active duty service.

Turning to the bilateral elbow disability, the June 2012 examiner indicated that no elbow disability was present, but did not provide a rationale for that determination despite x-ray images noting calcification in the area of the right elbow. Further, the examiner indicated that the elbow and arm symptomatology was potentially related to cervical DDD, which raises the issue of secondary service connection for any elbow disability that is present. As such, the Board finds that it must remand the issue for a new VA examination.

With respect to the cervical spine and hip disabilities, as noted above the June 2012 examiner found that the Veteran had cervical DDD and degenerative changes of the hips bilaterally. However, the examiner did not provide an opinion concerning whether these disabilities were related to the Veteran's active duty service. As no nexus opinion was provided despite the notation of a current disability, the Board finds that a remand of both claims is in order so that an opinion can be provided.

Finally, the Veteran has claimed service connection for a sleep disorder. In May 2012 the Veteran was provided with a VA psychiatric examination which did not diagnose any sleep disorders. However, VA treatment records reflect continuous complaints of sleep disturbances, often noted to be due to pain. The Board notes that, in addition to recognized sleep disorders, sleep disturbance and fatigue are noted symptoms of fibromyalgia, and a symptom of chronic fatigue syndrome, which is also a type of undiagnosed chronic multisymptom illness and subject to service connection based on Southwest Asia service. As such, the Board must remand the claim to determine whether the claimed sleep disorder is a symptom of fibromyalgia, a separate disorder related to service, or a symptom of another chronic multisymptom illness such as chronic fatigue syndrome.

In addition, a VA treatment record dated in October 2014 indicates that the Veteran was assessed at the Tudor Vet Center. As these records may provide information relevant to the Veteran's claimed sleep disorder, the records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records pertaining to the Veteran from the Tudor Vet Center.  See VA treatment record dated in October 2014.  

2.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's cervical spine, knee, shoulder, elbow, and hip disabilities. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the cervical spine disability, to include DDD, is related to her active duty service, to include as a result of injury during airborne training?  See Board hearing transcript, p. 14.  

b) Is it at least as likely as not (a fifty percent probability or greater) that the bilateral hip disability, to include degenerative arthritis, is related to her active duty service?

c) For the bilateral knee disabilities:

1) Is there a left or right knee disability, other than fibromyalgia, underlying the Veteran's complaints of bilateral knee pain?

If not, the examiner should address the significance of the February 2011 x-ray images of record reflecting narrowing of the joint spaces in the left and right knees.

2) If so, is it at least as likely as not (a fifty percent probability or greater) that the left or right knee disability is related to her active duty service?  The examiner's attention is directed to the Veteran's testimony that she felt a pull in her right knee after a parachute jump with continuing symptoms thereafter.  

d) For the bilateral shoulder disabilities:

1) Is there a left or right shoulder disability, other than fibromyalgia, underlying the Veteran's complaints of left and right shoulder pain?

If not, the examiner should address the significance of the June 2012 x-ray images of record reflecting osteophytes in the shoulder joints bilaterally. 

2) If so, is it at least as likely as not (a fifty percent probability or greater) that the left or right shoulder disability is related to her active duty service?

e) For the bilateral elbow disability:

1) Is there a left or right elbow disability, other than fibromyalgia, underlying the Veteran's complaints of bilateral elbow pain?

If not, the examiner should address the significance of February 2011 x-ray results indicating slight hypertrophic calcification at the anterior aspect of the ulna at the right elbow.  

2) If so, is it at least as likely as not (a fifty percent probability or greater) that the left or right elbow disability was caused by the diagnosed cervical spine disability?

3) If the cervical spine disability did not cause the left or right elbow disability, is it at least as likely as not (a fifty percent probability or greater) that the left or right elbow disability was aggravated (permanently worsened beyond its natural progression) by the cervical spine disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

4) If not, is it at least as likely as not (a fifty percent probability or greater) that the left or right elbow disability is otherwise related to her active duty service?

f)	If a firm diagnosis of any of the claimed disorders affecting the knees, elbows and shoulders cannot be made, the examiner is requested to indicate if the Veteran's complaints of symptoms affecting those joints are signs or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness as the Veteran served in Southwest Asia.     

A detailed rationale for each opinion must be provided. If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After the development in step 1 is complete, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's claimed sleep disorder. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Are the Veteran's complaints of sleep disturbances a symptom of her service-connected fibromyalgia?

b) If not, does the Veteran have a diagnosed sleep disorder?

c) If a sleep disorder is present, is it at least as likely as not (a fifty percent probability or greater) that the sleep disorder was caused by a service-connected disability, to include fibromyalgia?

d) If not, is it at least as likely as not (a fifty percent probability or greater) that the sleep disorder was aggravated (permanently worsened beyond its natural progression) by a service connected disability, to include fibromyalgia?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the sleep disorder by the service-connected disability.

e) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep disorder is otherwise related to her active duty service?

f) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness, to include chronic fatigue syndrome?

A medically unexplained chronic multisymptom illness for the purposes of this question is manifested by symptoms and signs such as fatigue, pain, disability out of proportion to physical findings and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii).

A detailed rationale for the opinion must be provided. If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


